UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1028


GEOFFREY R. AKERS, DR., P.E.-,

                  Plaintiff - Appellant,

             v.

CARLOS GUTIERREZ, Secretary of Commerce; PATRICIA BOYLAN,
Director-OCR/US Patent Office,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:07-cv-01000-CMH-TCB)


Submitted:    July 30, 2009                 Decided:   August 3, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geoffrey R. Akers, Appellant Pro Se. Dennis Carl Barghaan, Jr.,
Monika L. Moore, Catherine DeRoever Wood, Assistant United
States Attorneys, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Geoffrey R. Akers appeals the district court’s order

granting   summary     judgment   in   favor   of     the   defendants     in   his

employment discrimination action.            We have reviewed the record

and find no reversible error.              Accordingly, we affirm for the

reasons stated by the district court.               Akers v. Gutierrez, No.

1:07-cv-01000-CMH-TCB (E.D. Va. filed July 30, 2008 & entered

Aug. 1, 2008).     We deny Akers’ motion for a copy of the record.

We   dispense   with   oral   argument      because    the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                       2